                         IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF SOUTH CAROLINA

                                        AIKEN DIVISION


 Jacqueline Bowers-Taylor,              )           Civil Action No. 1:19-01107-JMC
                                        )
                       Plaintiff,       )
                                        )
                vs.                     )                             ORDER
                                        )
 Sam’s Club,                            )
                                        )
                      Defendant.        )
                                        )


               This matter comes before the Court on motion of the plaintiff, Jacqueline Bowers-

Taylor, by and with the consent of the defendant, Sam’s East, Inc., incorrectly styled above, for an

Order remanding this matter to state court.

               The plaintiff and her counsel agree that the amount in controversy does not exceed

the sum of Seventy-Four Thousand, Nine Hundred Ninety-Nine and No/100ths ($74,999.00)

Dollars. Additionally, the plaintiff and her counsel agree that once the case is remanded, an

Amended Complaint will be filed identifying the appropriate party and limiting the prayer to a

sum not to exceed the amount of Seventy-Four Thousand Nine Hundred Ninety-Nine and

No/100ths ($74,999.00) Dollars, inclusive of actual and punitive damages, attorneys’ fees and

costs. See 28 U.S.C. § 1332(a).

               Based on the foregoing, as all parties and their respective counsel consent to a

remand, the Court hereby remands this case to the Court of Common Pleas for Aiken County,

South Carolina. See 28 U.S.C. § 1447(c).
              AND IT IS SO ORDERED.


                                          s/J. Michelle Childs
                                          J. Michelle Childs
                                          UNITED STATES DISTRICT JUDGE

Columbia, South Carolina

May 3, 2019




                                      2
